IN THE COURT OF APPEALS OF IOWA

                                      No. 13-0627
                                 Filed August 13, 2014


IN THE INTEREST OF A.M.M.,
Minor Child,

B.J.M., Father,
      Petitioner,

J.B., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



          A mother appeals the order terminating her parental rights in a private

termination proceeding. AFFIRMED.



          Jeffery A. Wright of Carr & Wright, P.L.C., Des Moines, for appellant.

          Scott D. Fisher of Fisher Law Firm, P.L.C., West Des Moines, for appellee

father.

          Ethan P. Anderson, Norwalk, for minor child.




          Considered by Potterfield, P.J., Tabor, J., and Eisenhauer, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                          2


EISENHAUER, S.J.

       A mother appeals from the order terminating her parental rights.      She

contends the evidence failed to prove she abandoned the child or that

termination is in the best interest of the child. We conclude the district court

properly terminated the mother’s parental rights on the ground of abandonment

under Iowa Code section 600A.8(3)(b) (2011). We conclude termination of the

mother’s parental rights is in the best interest of the child. We affirm.

       I. Background Facts & Proceedings.

       Bryan and Jessica are the parents of a child, born in November 2009. At

birth, Jessica intended to allow the child to be adopted, and the child lived with

the proposed adoptive parents until April 2010. On learning of the birth Bryan

refused to consent to termination of his parental rights and the adoption fell

through. The child then lived with Jessica and her two older children.

       Jessica and the children came to the attention of the Iowa Department of

Human Services in May 2010 because the two older children, who were then

ages four and two, repeatedly left the home without Jessica’s knowledge. All

three children were removed from Jessica’s care on May 27, 2010. The child in

this case was placed in the care of Bryan. The child was adjudicated to be in

need of assistance pursuant to Iowa Code chapter 232 (2009).

       Bryan sought and obtained concurrent jurisdiction and initiated an action

to establish paternity, custody, and physical care. The district court on May 17,

2011, granted Bryan sole legal custody and physical care of the child. Jessica

was granted visitation and ordered to pay child support of $110 per month. This
                                         3


decision was modified on December 2, 2011, to provide Jessica would have

supervised, non-overnight visitation with the child at Bryan’s discretion.

       The last time Jessica had contact with the child was at the child’s birthday

party in November 2011 at Bryan’s house. She has not had contact with Bryan

since March 2012. Furthermore, Jessica was not current in her child support

obligation.   From December 2011 until February 2013, she paid a total of

$128.91.

       On November 7, 2012, Bryan filed a petition seeking to terminate

Jessica’s parental rights under sections 600A.8(3)(b), 600A.8(4), 600A.8(5), and

600A.8(6) (2011).     A guardian ad litem (GAL) was appointed.               The GAL

recommended termination of Jessica’s parental rights.        A termination hearing

was held on March 20, 2013. Jessica testified she had asked for visitation with

the child several times, but Bryan would not agree to the visitation. She stated

she had not been able to pay child support because she did not have a job until

shortly before the hearing.

       The district court entered an order terminating Jessica’s parental rights on

the ground of abandonment under section 600A.8(3)(b). The court determined it

was Jessica’s own lack of interest preventing her from having meaningful contact

with the child. The court found it was virtually undisputed she failed to maintain

regular communication with the child and Bryan. The court found in addition to

lack of contact, Jessica had not financially supported the child.            The court

determined termination of Jessica’s parental rights was in the child’s best

interest. Jessica appeals.
                                          4


       II. Standard of Review.

       Our review in matters pertaining to termination of parental rights under

Iowa Code chapter 600A is de novo. In re D.E.E., 472 N.W.2d 628, 629 (Iowa

Ct. App. 1991). In cases in equity, we give weight to the factual findings of the

district court, especially considering the credibility of witnesses, but are not

bound by them. Iowa R. App P. 6.904(3)(g). In termination proceedings, our

paramount consideration is the best interests of the child. Iowa Code § 600A.1

       III. Abandonment.

       Jessica contends the district court improperly found she had abandoned

her child. She claims her failure to have contact with the child was due to the

actions of Bryan. She states she repeatedly attempted to see the child and

Bryan repeatedly prevented her from doing so.1

       Section 600A.8(3)(b) provides as follows:

              If the child is six months of age or older when the termination
       hearing is held, a parent is deemed to have abandoned the child
       unless the parent maintains substantial and continuous or repeated
       contact with the child as demonstrated by contribution toward
       support of the child of a reasonable amount, according to the
       parent’s means, and as demonstrated by any of the following:
              (1)     Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2)     Regular communication with the child or with the
       person having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.


1
  Jessica also claims Bryan had not shown she had the intent to abandon her child.
Section 600A.8(3)(c) provides, “The subjective intent of the parent, whether expressed
or otherwise, unsupported by evidence of acts specified in paragraph ‘a’ or ‘b’
manifesting such intent, does not preclude a determination that the parent has
abandoned the child.” See In re W.W., 826 N.W.2d 706, 710 (Iowa Ct. App. 2012).
Thus, a parent’s subjective intent, stating alone, will not preclude termination of the
parent’s parental rights.
                                        5


              (3)   Openly living with the child for a period of six months
      within the one-year period immediately preceding the termination of
      parental rights hearing and during that period openly holding
      himself or herself out to be the parent of the child.

The legislature has defined the phrase “to abandon a minor child” to mean

      a parent, putative father, custodian, or guardian rejects the duties
      imposed by the parent-child relationship, guardianship, or
      custodianship, which may be evinced by the person, while being
      able to do so, making no provision or making only a marginal effort
      to provide for the support of the child or to communicate with the
      child.

Iowa Code § 600A.2(19).

      “Parental responsibility demands ‘affirmative parenting to the extent it is

practicable and feasible under the circumstances.’” In re G.A., 826 N.W.2d 125,

130 (Iowa Ct. App. 2012) (quoting In re Goettsche, 311 N.W.2d 104, 106 (Iowa

1981)). Where a parent having physical care of the child has prevented the other

parent from exercising visitation, the non-custodial parent is required to maintain

regular communication with the child or the child’s custodian.         Iowa Code

§ 600A.8(3)(b)(2); G.A., 826 N.W.2d at 130.

      Even if we accepted Jessica’s claim Bryan prevented her from having

visitation with the child, Jessica did not maintain regular communication with the

child or with Bryan. At the time of the termination hearing in March 2013, Jessica

had not had contact with the child since November 2011 and had not had contact

with Bryan since March 2012. We conclude Jessica made only a marginal effort,

at best, to maintain regular communication with the child and Bryan.           We

conclude the district court properly terminated Jessica’s parental rights on the

ground of abandonment under section 600A.8(3)(b).
                                         6


       IV. Best Interests.

       Jessica claims termination of her parental rights is not in the best interest

of the child. She asserts there is a strong bond between her and the child and it

would be detrimental to the child to terminate her parental rights.

       As noted above, in termination proceedings under chapter 600A our

paramount consideration is the best interest of the child. Iowa Code § 600A.1.

Furthermore,

              The best interest of a child requires that each biological
       parent affirmatively assume the duties encompassed by the role of
       being a parent. In determining whether a parent has affirmatively
       assumed the duties of a parent, the court shall consider, but is not
       limited to consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Id.

       We conclude termination of Jessica’s parental rights is in the best interest

of the child. She has not fulfilled her financial obligations to the child. She had

not contacted the child’s caretaker, Bryan, for about one year, which shows she

does not have a continued interest in the child. Jessica had no contact with the

child for over one year, which does not demonstrate a genuine effort to maintain

communication with the child. In addition, there was no evidence she maintained

a place of importance in the child’s life.      It is difficult to accept Jessica’s

contention she has a strong bond with the child when the child only lived with her

for about a month and has had such little contact with her since.
                                     7


      We determine the district court properly terminated Jessica’s parental

rights under chapter 600A.

      AFFIRMED.